Title: Matthew Brown to Thomas Jefferson, 10 December 1817
From: Brown, Matthew
To: Jefferson, Thomas


                    
                        Sir,
                         
              10th Decbr 1817
                    
                    Agreeably to an application  Through Mr S. J. Harrisson To Build the Central College I make the Following proposition.
                    For making & Laying Common Brick finding all the materials &C, 15$ Pr thousand all hard, oil Brick 30$ Rubed & guaged work 10/6 Pr foot Superficial measure Cornice & parepet walls 25 Cts Pr foot Runing measure Extra
                    the time mention In which half of the work to be Done is too Short but the whole may be Completed In good time In full on say by 1st November 1818—which is safe—for Brick work on account of Frost
                    Matt, Brown
                